 


 HR 2422 ENR: Action for Dental Health Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 2422 
 
AN ACT 
To amend the Public Health Service Act to improve essential oral health care for low-income and other underserved individuals by breaking down barriers to care, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Action for Dental Health Act of 2018. 2.Oral health education (a)In generalSection 399LL of the Public Health Service Act (42 U.S.C. 280k) is amended—
(1)in subsection (a)— (A)in the subsection heading, by inserting of oral health education campaign after Establishment; and
(B)by striking focused on oral healthcare prevention and education and inserting focused on oral health education; (2)in subsection (b), in the matter preceding paragraph (1), by striking campaign and inserting campaign under subsection (a); and
(3)by striking subsection (c) and inserting the following:  (c)Action for dental health program (1)In generalThe Secretary, in consultation with the Director of the Centers for Disease Control and Prevention and the Administrator of the Health Resources and Services Administration, may award grants, contracts, or cooperative agreements to eligible entities to collaborate with State or local public health officials, tribal health officials, oral health professional organizations, and others, as appropriate, to develop and implement initiatives to improve oral health, including activities to prevent dental disease and reduce barriers to the provision of dental services, including—
(A)through community-wide dental disease prevention programs; and (B)by increasing public awareness and education related to oral health and dental disease prevention.
(2)Eligible entitiesTo be eligible to receive a grant, contract, or cooperative agreement under this subsection, an entity shall be— (A)a dental association;
(B)a State or tribal health department or State or tribal oral health program; (C)an accredited dental education, dental hygiene, or postdoctoral dental education program; or
(D)a non-profit community-based organization that partners with public and private non-profit entities, such as an academic institution, to facilitate the provision of dental services to underserved populations.; (b)Technical amendmentSection 399LL–1(d) of the Public Health Service Act (42 U.S.C. 280k–1(d)) is amended—
(1)by striking shall and inserting shall, as practicable and appropriate, before utilize; and (2)by striking public education campaign and inserting oral health education campaign and action for dental health program.
(c)Report to CongressNot later than 3 years after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, a report on the outcomes and effectiveness of programs and activities conducted under sections 399LL and 399LL–1 of the Public Health Service Act (42 U.S.C. 280k and 280k–1). 3.Grants for innovative programsSection 340G of the Public Health Service Act (42 U.S.C. 256g) is amended—
(1)in subsection (b)(5)— (A)in subparagraph (B), by striking and at the end; and
(B)by adding at the end the following:  (D)the establishment or development of models for the provision of dental services to children and adults, such as dental homes, including for the elderly, blind, individuals with disabilities, and individuals living in long-term care facilities; and
(E)the establishment of initiatives to reduce the use of emergency departments by individuals who seek dental services more appropriately delivered in a dental primary care setting;; and (2)in subsection (f), by striking $25,000,000 for the 5-fiscal year period beginning with fiscal year 2008 and inserting $13,903,000 for each of fiscal years 2019 through 2023. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
